Case 1:02-cv-00439-AJN Document 183 Filed 08/23/19 Page 1 of 1

UNITED STATES DISTRICT COURT

 

 

 

SOUTHERN DISTRICT OF NEW YORK |
|
wan
Margarita Del Carmen Montan, ef al., |. ot
Plaintiff, | a AUG 2 3 2019 al
Loner 02cv439 (AJN) we
—V—
ORDER
American Airlines Inc., ef al.,
Defendant.

 

 

ALISON J. NATHAN, District Judge:

On June 13, 2019, attorney Clifford Meirowitz filed a letter with this Court enclosing the
2019 Annual Account on behalf of Comerica Bank & Trust, N.A., as Trustee for the Evelyn
Ramirez Special Needs Trust. Dkt. No. 181. On August 1, 2019, this Court ordered Mr.
Meirowitz to file a letter with the Court providing information relating to his June 13 filing. Dkt.
No. 182. As of the date of this Order, the Court is not in receipt of such a letter. Accordingly,
the Court hereby ORDERS that Mr. Meirowitz shall submit this information within two weeks of
the date of this Order.

The Court will mail a copy of this Order to:

Clifford A. Meirowitz, Esq.

450 Seventh Avenue, Suite 1908

New York, New York 10123

SO ORDERED.

  

Dated: August We, 2019
New York, New York

 

J ALISON J. NATHAN
United States District Judge

 
